Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Examiner is withdrawing the restriction requirement in view of Applicant’s amendments to the claims filed 4/8/2022.  Claims 1-20 are therefore examined on the merit as indicated below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “data acquisition unit”; “door control unit”; “first image capturing unit”; “second image capturing unit”; “determining unit”; “payment unit”; and “archiving unit.”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. (MPEP 2181)
Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” (MPEP 2181)
Claim limitations “determining unit” and “payment unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not discuss the hardware and/or software for performing the limitations of the above units, and it is not clear whether the above units are modules executed on a computer, other devices such as card readers, and/or alternatives.  As would be recognized by one of ordinary skill in the art, the functions could be performed by, various devices, codes, and structures, and/or a combination of the aforementioned codes and components.  The specification therefore fails to provide sufficient detail for the devices such that a person having ordinary skill in the art would not find it clear what structure and algorithm is performing the limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 8-20 are therefore rejected as indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above, the specification does not provide sufficient detail regarding the structure and software to implement determining unit and the payment unit.  The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one having ordinary skill in the art at the time of filing the invention can reasonably conclude that the inventor had possession of the claimed invention.  

Claims 8-20 are therefore rejected for lack of written description.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-9, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich et al. (U.S. Patent Application Publication No. 20180033235).  

	As per Claims 1 and 8, Dotterweich et al. teach a sale system (Dotterweich et al. teach a system for facilitating the sale of a product [0060]), comprising:
	a data acquisition unit, configured to obtain a consumer payment information and withdrawal rights (Dotterweich et al. teach a touch screen for entering an access code and payment information [0077] [0114]);
	a door (Dotterweich et al. teach a door (FIG. 3 item 390));
	a door control unit, configured to unlock the door when the consumer payment information and withdrawal rights is obtained (Dotterweich et al. teach the locker door opening via a locker bank computer upon receiving the necessary information [0119]);
	a first image capturing unit, configured to capture an image of a product (Dotterweich et al. teach an image unit for capturing images of the item inside the locker [0043]);
	a determining unit, configured to determine whether the product has been taken according to the image or a sensing information, when the door is closed (Dotterweich et al. teach determining that an item is in the locker and that the door is closed and locked using sensors [0097] and determining whether a product is to be returned based on an item being left in the locker for a predetermined amount of time [0137]); and
	a payment unit, configured to charge a payment based on the consumer payment information and withdrawal rights (Dotterweich et al. teach a card reader [0042] [0114]).
	Dotterweich et al. do not explicitly disclose charging the payment when the product has been taken.  However, Dotterweich et al. do teach that a product may have been retrieved before processing the payment in other embodiments [0103].  
	Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Dotterweich to include processing the payment when the product has been taken to avoid potential unnecessary transmission of payments, thereby decreasing processing costs, and thus enhancing consumer and seller satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease system degradation from unnecessary data processing, and thus decrease overhead costs.  These inventions when viewed in a combined state would yield predictable results in facilitating product sales.  

	As per Claims 2 and 9, Dotterweich et al. teach a box, the box is a sample box or a product box, the door is disposed on the box, the product box is used for placing the product, and the sample box is used for placing a sample (FIG. 3).

	As per Claims 6, 13, and 19, Dotterweich et al. teach the image is captured from a time when the door is opened to a time when the door is closed [0104].

	As per Claims 7, 14, and 20, Dotterweich et al. teach the determining unit determines whether the product is disappeared from the image; or the determining unit determines whether a radio frequency identification (RFID) of the product is out of a sensing range; or the determining unit determines whether a weight of a pallet carrying the product is changed; or the determining unit determines whether a magnetic button attached to the product is separated (Dotterweich et al. teach determining whether the locker is available/the item has been picked up [0092-0094] [0137] and uses image sensors [0048] [0097-0098]).

	As per Claim 15, Dotterweich et al. teach the data acquisition unit is further configured to obtain a seller information and withdrawal rights (FIG. 5 Item 510); the door control unit is further configured to unlock the door when the seller information and withdrawal rights is obtained (FIG. 5); the determining unit is further configured to determine whether the product has been placed according to the image or a sensing information, when the door is closed (FIG. 5); and the sale system further comprises an archiving unit, configured to create a sales data according to the seller information and withdrawal rights when the product has been placed [0067-0068].  
	Dotterweich et al. not explicitly disclose seller payment information in the context above.  However, Dotterweich et al. do discuss seller payment information being necessary in other embodiments in, for example, facilitating refunds.  Accordingly, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Dotterweich et al. to include seller payment information in the above context in order to decrease time in transferring potential refund payments, thereby decreasing system strain, and thus enhancing seller and customer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to increase system usability with the seller configurations, thereby optimizing system performance.  These inventions when viewed in a combined state would yield predictable results in facilitating sales.  

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich et al. (U.S. Patent Application Publication No. 20180033235) in view of Gutta et al. (U.S. Patent Application Publication No. 20020070858).

As per Claims 3, 10, and 16, Dotterweich et al. teach a second image capturing unit, configured to capture a image (Dotterweich et al. teach a second camera on the exterior of the system [0042]); wherein the data acquisition unit includes an external input device, a face recognizer or a card reader, the external input device is configured to provide at least one inputting field, and to receive the consumer payment information and withdrawal rights via the inputting field, the face recognizer is configured to obtain the consumer payment information and withdrawal rights according to the face image, the card reader is configured to read a card and obtain the consumer payment information and withdrawal rights according to the card (Dotterweich et al. teach the transaction system also receiving inputs for confirming identity [0115]).
	Dotterweich et al. discuss biometric scans but do not explicitly disclose capture a face image of a user.  However, Gutta et al. teach a camera on a door for capturing facial features in facial recognition methods [0012].     
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Dotterweich et al. to include limitations of Gutta et al. in order to provide system recognition with easier and more likely chances to capture facial images [0008].  These inventions when viewed in a combined state would yield predictable results in accessing secured locations.  
	
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich et al. (U.S. Patent Application Publication No. 20180033235) in view of Gutta et al. (U.S. Patent Application Publication No. 20020070858), Deemter (U.S. Patent Application Publication No. 20190362302), and Cartwright (U.S. Patent Application Publication No. 20210035063).

	As per Claims 4, 11, and 17, Dotterweich et al. do not explicitly disclose but Deemter does teach the external input device is disposed on the door [0009].
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the external input device is disposed on the door as taught by Deemter in the system of Dotterweich et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in accessing stored items.  
Dotterweich et al. do not explicitly disclose but Cartwright does teach and the door is light transmissible [0095].
It would have been obvious to one of ordinary skill in the art at the time of the invention to include and the door is light transmissible as taught by Cartwright in the system of Dotterweich et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in accessing stored items.  

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich et al. (U.S. Patent Application Publication No. 20180033235) in view of Avakian (U.S. Patent Application Publication No. 20190122263).

	As per Claims 5, 12, and 18, Dotterweich et al. do not explicitly disclose but Avakian does teach the first image capturing unit is disposed on the door, and the first image capturing unit is rotated with the door (FIG. 5) [0067].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Dotterweich et al. with the first image capturing unit is disposed on the door, and the first image capturing unit is rotated with the door as seen in Avakian in order to capture the entirety of the inside (i.e. products, shelves) [0067-0069].  These inventions when viewed in a combined state would yield predictable results in facilitating product detection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE ELENA BRUNER/Examiner, Art Unit 3627